Exhibit 10.2

 

[g146921kii001.jpg]

 

June 1, 2009

 

Mr. Jay N. Levine

[redacted]

 

Dear Jay:

 

As you are aware, in connection with your employment with Capmark Financial
Group Inc. (the “Company”) you entered into a letter agreement, dated
December 18, 2008 (the “Letter Agreement”), which sets forth the terms and
conditions of such employment, including the right to receive a base salary at
an annual rate equal to $5,000,000, so long as you are employed pursuant to the
terms of the Letter Agreement.

 

Section 7(b) of the Letter Agreement provides that the Letter Agreement may only
be amended or modified by a written agreement executed by you and the Company.

 

As per your request, this letter serves as an amendment to the Letter Agreement
to provide that, commencing effective June 1, 2009, your base salary shall be
reduced to an annual rate equal to $4,000,000 and that such reduced base salary
amount shall serve as “Compensation” for all purposes under the Letter
Agreement.  You hereby acknowledge and agree that this reduction in base salary
does not constitute “Good Reason” for purposes of your Letter Agreement.

 

Except as expressly set forth above, the Letter Agreement shall remain in full
force and effect.

 

This letter and any dispute hereunder shall be construed, interpreted and
governed in accordance with the laws of the State of New York without reference
to rules relating to conflicts of law.

 

This letter may be executed by fax or pdf and in any number of counterparts, all
of which, when taken together, shall constitute one and the same instrument.

 

If the foregoing terms and conditions are acceptable and agreed to by you,
please sign on the line provided below to signify such acceptance and agreement
and return the executed copy to the undersigned.

 

 

Capmark Financial Group Inc.

 

 

 

 

By:

/s/ Scott C. Nuttal

 

Name:

Scott C. Nuttall

 

Title:

Chairman, Executive Development

 

 

and Compensation Committee

 

 

of the Board of Directors

Accepted and Agreed

 

 

Jay N. Levine

 

 

Jay N. Levine

 

 

 

--------------------------------------------------------------------------------